

113 SCON 27 IS: Support of Israel Against Existential Threat Resolution of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. CON. RES. 27IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Toomey submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States should ensure that Israel is able to adequately address an existential Iranian nuclear threat and to support Israel's right to respond to the potential threat of a Syrian S–300 air defense system. 1.Short titleThis resolution may be cited as the
		  Support of Israel Against Existential Threat Resolution of 2013.2.Sense of Congress on support to Israel to address Iranian and Syrian threatsIt is the sense of Congress that—(1)the United States should ensure that Israel, as a critical United States ally, is able to adequately address an existential Iranian nuclear threat, and the Secretary of Defense should seek related opportunities for defense cooperation and partnership on military capabilities where appropriate; and(2)the delivery of the S–300 air defense system to Syria would pose a grave risk to Israel, and the United States supports Israel's right to respond to this grave threat as needed.